UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 £ TRANSITION REPORT PERSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-33169 Wireless Ronin Technologies, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-1967918 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5929 Baker Road, Suite 475, Minnetonka MN 55345 (Address of principal executive offices, including zip code) (952) 564-3500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 month (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ YesR No As of November 9, 2009, the registrant had 17,268,165 shares of common stock outstanding. WIRELESS RONIN TECHNOLOGIES, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4 CONTROLS AND PROCEDURES 28 PART II OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 29 ITEM 1A RISK FACTORS 29 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 29 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 29 ITEM 5 OTHER INFORMATION 29 ITEM 6 EXHIBITS 29 SIGNATURES 30 EXHIBIT INDEX 31 PART 1. FINANCIAL INFORMATION Item 1. Financial Statements WIRELESS RONIN TECHNOLOGIES, INC.
